Citation Nr: 0507518	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-15 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for nondisplaced fracture of the right fibula/right ankle.  

2.  Entitlement to an initial compensable rating for allergic 
rhinitis, status-post polypectomy, prior to June 7, 2004 and 
in excess of 30 percent from June 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from April 1978 to 
June 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and initial 
noncompensable ratings for a nondisplaced right fibula 
fracture and for status post fracture right ankle from July 
1, 1998 and that granted service connection and initial 
noncompensable ratings for allergic rhinitis and for status 
post polypectomy from July 1, 1998.  

A September 1998 rating decision from the St. Louis, 
Missouri, VARO found clear and unmistakable error in the 
assignment of separate ratings for the right distal and right 
ankle disabilities and assigned a single noncompensable 
rating for a nondisplaced right fibula/right ankle fracture 
from July 1, 1998.  The September 1998 rating decision also 
found clear and unmistakable error in the assignment of 
separate ratings for allergic rhinitis and polypectomy and 
assigned a single noncompensable rating for allergic 
rhinitis, status-post polypectomy, from July 1, 1998.  

Although a July 1999 rating decision increased the rating for 
the nondisplaced fracture of the right fibula/right ankle to 
10 percent from July 1, 1998, the claim for an initial rating 
in excess of 10 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  For the 
same reason, although an October 2004 rating decision 
increased the rating for allergic rhinitis, status post 
polypectomy, to 30 percent from June 7, 2004, the claims for 
an initial compensable rating prior to June 7, 2004 and in 
excess of 30 percent from June 7, 2004 remain before the 
Board.  



In November 2003, the Board remanded the case to schedule VA 
examinations for the veteran, which were accomplished in 
April 2004.  This matter is now before the Board for 
appellate review.  The veteran currently resides in the 
jurisdiction of the St. Louis, Missouri, VARO.  

The issue of entitlement to a rating in excess of 30 percent 
for allergic rhinitis, status-post polypectomy, from June 7, 
2004 is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  Right ankle range of motion is dorsiflexion to 20 
degrees, plantar flexion to 38 degrees, inversion to 30 
degrees, eversion to 20 degrees, abduction to 5 degrees, and 
adduction to 20 degrees.  

2.  The veteran takes no pain medications for the right 
ankle.  

3.  The veteran walks with a normal gait, and he is able to 
squat normally.  

4.  There is no history of right ankle weakness, stiffness, 
instability, giving way, locking, fatigability, or lack of 
endurance, and the evidence shows no incoordination, impaired 
ability to execute skilled movement smoothly, deformity, or 
atrophy of disuse.  

5.  The November 1998 and April 2004 VA nose examinations 
were within normal limits, with no nasal polyps at the time.  

6.  The evidence does not show radical surgery with chronic 
osteomyelitis; near constant sinusitis characterized by 
headaches, pain and tenderness; purulent discharge; or 
crusting.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for nondisplaced fracture of the right fibula/right 
ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262, 5271 (2004).  

2.  The criteria for an initial compensable rating for 
allergic rhinitis, status-post polypectomy, prior to June 7, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6510-6514, 6522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received a VA general medical examination in 
October 1998; VA ears, nose, and throat examinations in 
November 1998 and April 2004; and VA joints examinations in 
May 2000 and April 2004.  The veteran and his representative 
filed several lay statements with the RO, and the veteran's 
October 1998 substantive appeal declined the opportunity for 
a hearing before the Board.  

The Appeals Management Center's April 2004, June 2004, and 
October 2004 letters, the September 1998 statement of the 
case, and the July 1999, September 2002, and the October 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to an initial rating in excess of 10 percent for 
a nondisplaced fracture of the right fibula/right ankle

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for limited motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted for the nondisplaced fracture of the right 
fibula/right ankle under the criteria for limited motion of 
the ankle (Diagnostic Code 5271) and tibia and fibula 
impairment (Diagnostic Code 5262) from July 1, 1998, when the 
veteran separated from service.  

A higher rating is not warranted under the criteria for 
limited motion of the ankle, which is assigned a 20 percent 
evaluation if marked and a 10 percent evaluation if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

The worst range of right ankle motion was dorsiflexion to 20 
degrees, plantar flexion to 38 degrees, inversion to 30 
degrees, eversion to 20 degrees, abduction to 5 degrees, and 
adduction to 20 degrees, with no complaints of pain at the 
May 2000 and April 2004 VA joints examinations.  This showed 
no more than moderate limitation of motion of the right 
ankle.  

The veteran's functional loss and pain also support 
continuation of a rating no higher than 10 percent.  The 
April 2004 VA joints examiner noted that the veteran 
currently works as a chief inspector in corporate aviation 
and that the veteran's right ankle disability does not 
interfere with his job.  The May 2000 VA examiner noted that 
the veteran had lost no time from work because of his right 
ankle.  At the October 1998 VA examination, there was some 
pain with crepitus with range of right ankle motion.  The 
veteran told the May 2000 VA examiner that he experienced 
right ankle swelling and popping occasionally, and he told 
the October 1998 and April 2004 VA examiners that he 
experienced aggravation of right ankle pain when he ran or 
repetitively walked up and down stairs 15 times, which he 
sometimes did on weekends.  There was no swelling at the May 
2000 VA examination and no actual interference with the 
veteran's activities in April 2004, however.  In October 1998 
and April 2004, the veteran confirmed that he took no pain 
medications for the right ankle.  In October 1998 and April 
2004, he walked with a normal gait, and he was able to squat 
normally.  Sensation was intact, which indicated no nerve 
damage.  Peripheral circulation was intact.  The April 2004 
VA joints examiner noted that there was no history of right 
ankle weakness, stiffness, instability, giving way, locking, 
fatigability, or lack of endurance, and the evidence showed 
no incoordination, impaired ability to execute skilled 
movement smoothly, deformity, or atrophy of disuse.  A higher 
rating is not warranted for limited motion of the ankle with 
functional loss and pain.  

Similarly, a higher rating is not in order under the criteria 
for tibia and fibula impairment.  Nonunion tibia and fibula 
impairment, with loose motion requiring a brace, is assigned 
a 40 percent evaluation.  Malunion tibia and fibula 
impairment, with marked knee or ankle disability, is assigned 
a 30 percent evaluation.  Malunion tibia and fibula 
impairment, with moderate knee or ankle disability, is 
assigned a 20 percent evaluation.  Malunion tibia and fibula 
impairment, with slight knee or ankle disability, is assigned 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

The October 1998 and May 2000 VA examiners clearly noted that 
the veteran used no brace.  A normal October 1998 VA x-ray of 
the tibia and fibula revealed intact bony structures, with no 
definite fracture, dislocation, or destructive bony lesion.  
A normal May 2000 VA x-ray of the right ankle showed an 
unremarkable ankle mortise and no fracture or dislocation, 
and a normal January 2004 VA x-ray of the right ankle 
revealed that the osseous structures were intact and that the 
ankle mortise was normally maintained.  The absence of a 
brace and the series of normal x-rays show that a higher 
rating is not in order under the criteria for tibia and 
fibula impairment.  

For all these reasons, the initial 10 percent rating for a 
nondisplaced fracture of the right fibula/right ankle should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The nondisplaced fracture of the right 
fibula/right ankle has not caused frequent hospitalizations 
or marked interference with employment.  The April 2004 VA 
joints examiner noted that the veteran currently works as a 
chief inspector in corporate aviation and that he has lost no 
time from work because of his right ankle disability.  
Therefore, referral for consideration of an extraschedular 
rating is not currently warranted.  


Entitlement to an initial compensable rating for allergic 
rhinitis,
status-post polypectomy, prior to June 7, 2004

Prior to June 7, 2004, the veteran's disability was evaluated 
under the criteria for allergic rhinitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted for allergic rhinitis, status-post polypectomy, 
prior to June 7, 2004 under the criteria for allergic 
rhinitis (Diagnostic Code 6522) and chronic sinusitis 
(Diagnostic Codes 6510-6514) from July 1, 1998, when the 
veteran separated from service.  

A higher rating was not justified prior to June 7, 2004 under 
the criteria for allergic or vasomotor rhinitis, which is 
assigned a 30 percent evaluation when it exists with polyps.  
Allergic or vasomotor rhinitis is assigned a 10 percent 
evaluation when it exists without polyps, but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  The evidence prior to June 7, 2004 
showed no polyps.  The November 1998 VA nose examination was 
within normal limits, with no nasal polyps at the time.  
Although a March 2004 VA clinic visit revealed that the right 
nasal turbinate was swollen and blocking the right-sided 
nasal passage, the April 2004 VA nose examination was also 
within normal limits, with no nasal polyps at the time.  A 
higher rating was not justified prior to June 7, 2004 under 
the criteria for allergic or vasomotor rhinitis.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, which is the case for 
Diagnostic Code 6522, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2004).  

A higher rating cannot be established under the criteria for 
chronic sinusitis, which if following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, is assigned a 50 percent evaluation.  Chronic 
sinusitis, with three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
assigned a 30 percent evaluation.  Chronic sinusitis, with 
one or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is assigned a 10 percent 
evaluation.  Chronic sinusitis, detected by x-ray only, is 
assigned a noncompensable evaluation.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514.  

Although the veteran claimed in October 1998 that he 
experienced uncontrollable sneezing and constant drainage 
from his nose, VA clinic records revealed a pattern of fewer 
than three to six non-incapacitating episodes of allergic 
rhinitis per year.  From October 1998 to June 7, 2004, the 
veteran complained of rhinitis in October 1998, November 
1998, May 1999, November 1999, May 2000, November 2000, May 
2001, July 2001, October 2001, April 2002, October 2002, July 
2003, January 2004, and March 2004.  He was using Allegra in 
May 1999, November 1999, November 2000, May 2001, October 
2001, April 2002, and October 2002.  He was using Loratadine 
in July 2003, January 2004, and March 2004 and taking 
Claritin in March 2004.  It was not until March 24, 2004, 
when the veteran's right nasal turbinate was swollen and 
blocking the right-sided nasal passage, that he was referred 
to a VA ears, nose, and throat specialist for a possible 
polyp recurrence.  The evidence simply does not show the 
radical surgery with chronic osteomyelitis; near constant 
sinusitis characterized by headaches, pain and tenderness; 
purulent discharge; crusting; or number of incapacitating or 
non-incapacitating episodes per year required for a higher 
rating.  

For all these reasons, the initial noncompensable rating for 
allergic rhinitis, status-post polypectomy, should continue 
prior to June 7, 2004.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood, 10 
Vet. App. at 97-98; 38 C.F.R. § 3.321(b).  Allergic rhinitis, 
status-post polypectomy, did not cause frequent 
hospitalizations or marked interference with employment prior 
to June 7, 2004.  The April 2004 VA joints examiner noted 
that the veteran currently worked as a chief inspector in 
corporate aviation, which was the same type of work he had 
performed in the military.  Therefore, referral for 
consideration of an extraschedular rating is not currently 
warranted.  
ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a nondisplaced fracture of the right 
fibula/right ankle is denied.  

Entitlement to an initial compensable rating for allergic 
rhinitis, status-post polypectomy, prior to June 7, 2004 is 
denied.  


REMAND

As requested by the veteran's representative in a February 
2005 lay statement, a remand is necessary to obtain a new VA 
ears, nose, and throat examination for the veteran to 
determine the current severity of his service-connected 
allergic rhinitis, status-post polypectomy.  See 38 U.S.C.A. 
§ 5103A; Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Reexamination will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  
See 38 C.F.R. § 3.327 (2004); also see 38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.2.  To constitute a useful and pertinent rating 
tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  The last VA 
ears, nose, and throat examination took place in April 2004, 
before the nasal polyp was discovered at a June 7, 2004 VA 
clinic visit.  Therefore, a remand is necessary to schedule a 
new VA ears, nose, and throat examination for the veteran.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; Pelegrini, 18 Vet. App. at 
117-121; Paralyzed Veterans of America, 345 F.3d at 1348.  
A remand would also allow the RO the opportunity to inform 
the veteran that he should provide any evidence in his 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule an ears, nose, 
and throat examination for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2004).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The examiner should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination, and 
offer a medical opinion as to: a) a full 
description of the effects of allergic 
rhinitis, status-post polypectomy, upon 
the veteran's ordinary activity, 
including employment as a chief inspector 
in corporate aviation; b) the length and 
frequency of incapacitating allergic 
rhinitis episodes in a year; c) the 
length and frequency of non-
incapacitating allergic rhinitis episodes 
in a year; d) the length, frequency, and 
severity of discharge, crusting, 
scabbing, purulence, headaches, 
tenderness of affected sinus, and pain 
related to allergic rhinitis; e) the 
length and frequency of antibiotic or 
medication treatments required by 
incapacitating episodes of allergic 
rhinitis; and f) if present, note radical 
operation followed by chronic 
osteomyelitis requiring repeated 
curettage, or severe symptoms after 
repeated operations.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 30 
percent for allergic rhinitis, status-
post polypectomy, from June 7, 2004 based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


